EXHIBIT 99.3 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated 1.Corporate Information The consolidated financial statements of Olympus Pacific Minerals Inc (the “Company” or “Olympus”) for the nine month period ended September 30, 2011 were authorised for issue in accordance with a resolution of the directors on November 13, 2011. Olympus is a corporation continued under the Canada Business Corporation Act with its registered office located and domiciled in Toronto, Ontario, Canada whose shares are publically traded.Its ordinary shares are traded on the Toronto Stock Exchange, the Australian Securities Exchange and the OTCQX in the United States of America. The principal activities of the group are the acquisition, exploration, development, mining and re-instatement of gold bearing properties in Southeast Asia.The Company has two key properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property as well as one key property in Central Malaysia - The Bau Gold property and one key property in the Northern Philippines - The Capcapo Gold Property. 2.Statement of Compliance These condensed consolidated interim financial statements of Olympus Pacific Minerals Inc and its subsidiaries (the Group) have been prepared in accordance with IAS 34 Interim Financial Reporting. These are the Group's first IFRS condensed consolidated interim financial statements for part of the period covered by the first IFRS annual financial statements and IFRS 1 First-time Adoption of lnternational Financial Reporting Standards has been applied. The condensed consolidated interim financial statements do not include all of the information required for full annual financial statements. An explanation of how the transition to lFRS has affected the reported financial position, financial performance and cash flows of the Group is provided in note 30. This note includes reconciliations of equity and total comprehensive income for comparative periods and of equity at the date of transition reported under Canadian GAAP (previous GAAP) to those reported for those periods and at the date of transition under lFRS. 3. Basis of Preparation The consolidated financial statements are presented in US dollars, which is the parent’s functional and presentation currency. The accounting policies in note 6 have been applied in preparing the consolidated financial statements. These policies are based on IFRS issued and outstanding as of September 30, 2011. Any subsequent changes to IFRS pertaining to the Company’s annual consolidated financial statements for the year ending December 31, 2011 could result in restatement of these consolidated financial statements, including the transition adjustments recognized on changeover to IFRS. 4. Significant accounting judgments, estimates and assumptions The preparation of the Group’s consolidated financial statements in conformity with IFRS requires management to make judgements, estimates and assumptions that affect the reported amounts of assets, liabilities and contingent liabilities at the date of the consolidated financial statements and reported amounts of revenues and expenses during the reporting period.Estimates and assumptions are continuously evaluated and are prepared by appropriately qualified people and based on management’s experience and other factors, including expectations of future events that are believed to be reasonable under the circumstances.However, actual outcomes can differ from these estimates. 1 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated In particular, information about significant areas of estimation uncertainty considered by management in preparing the consolidated financial statements is described below. Ore reserves and resource estimates Ore reserves are estimates of the amount of ore that can be economically and legally extracted from the Group’s mining properties.The Group estimates its ore reserves and mineral resources based on information compiled by appropriately qualified persons, relating to the geological data on the size, depth and shape of the ore body, and requires complex geological judgments to interpret the data.The estimation of recoverable reserves is based upon factors such as estimates of foreign exchange rates, commodity prices, future capital requirements, and production costs along with geological assumptions and judgements made in estimating the size and grade of the ore body.Changes in the reserve or resource estimates may impact upon the carrying value of exploration and evaluation assets, mine properties, property, plant and equipment, goodwill, provisions for asset retirements, recognition of deferred tax assets, and depreciation and amortisation charges. Derivative valuation (Note 19) The Group measures certain derivative financial liabilities by reference to their fair values at the date of the consolidated statement of financial position.The estimation of fair value of such derivatives is based upon factors such as estimates of commodity prices and volatility, equity prices, risk-free rates and terms to maturity.Changes in such estimates may impact upon the carrying value of derivative liabilities and derivative revaluation charges. Impairment of assets (Notes 10, 11, 12, 13) The Group assesses each cash generating unit annually to determine whether any indication of impairment of the assets comprising the cash generating unit exists.Where an indicator of impairment exists, a formal estimate of the recoverable amount is made, which is considered to be the higher of the fair value less costs to sell and value in use.These estimates require the use of assumptions such as long-term commodity prices, discount rates, future capital requirements, political environment, exploration potential and operating performance.Fair value is determined as the amount that would be obtained from the sale of the asset in an arm’s length transaction between knowledgeable and willing parties.Fair value for mineral assets is generally determined as the present value of estimated future cash flows arising from the continued use of the asset, which includes estimates such as the cost of future expansion plans and eventual disposal, using assumptions that an independent market participant may take into account.Cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset.Management has assessed its cash generating units as being individual ore bodies, which is the lowest level for which cash inflows are largely independent of those of other assets. Capitalized exploration costs (Note 11) Exploration costs are capitalized by the Group and accumulated in respect of each identifiable area of interest.These costs are only carried forward to the extent that they are expected to be recouped through the successful development of the area of interest (or alternatively by its sale), or where activities in the area have not yet reached a stage which permits a reasonable assessment of the existence or otherwise of economically recoverable reserves, and active operations are continuing. Production start date (Notes 10, 11, 12, 13) The Group assesses the stage of each mine under construction to determine when a mine moves into the production stage being when the mine is substantially complete and ready for its intended use.The criteria used to assess the start date are determined based on the unique nature of each mine construction project, such as the complexity of a plant and its location.The Group considers various relevant criteria to assess when the production phase is considered to commence and all related amounts are reclassified from ‘capital assets in progress’ to ‘producing mines’ and ‘property, plant and equipment’.Some of the criteria used will include, but are not limited to, the following: 2 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated ● Level of capital expenditure incurred compared to the original construction cost estimates; ● Completion of a reasonable period of testing of the mine plant and equipment; ● Ability to produce metal in saleable form (within specifications); ● Ability to sustain ongoing production of metal. When a mine development/construction project moves into the production stage, the capitalisation of certain mine development/construction costs ceases and costs are either regarded as forming part of the cost of inventory or expensed, except for costs that qualify for capitalisation relating to mining asset additions or improvements, underground mine development or mineable reserve development.It is also at this point that depreciation/amortisation commences. Inventories (Note 16) Net realisable value tests are performed monthly and represent the estimated future sales price of the product based on prevailing spot metals prices at the reporting date, less estimated costs to complete production and bring the product to sale. Stockpiles are measured by estimating the number of tonnes added and removed from the stockpile, the number of contained gold ounces based on assay data, and the estimated recovery percentage based on the expected processing method. Stockpile tonnages are verified by periodic surveys. Asset retirement obligations (Note 18) The provisions for asset retirement obligations are based on estimated future costs using information available at the balance date.To the extent the actual costs differ from these estimates, adjustments will be recorded and the statement of comprehensive income/(loss) may be impacted (refer to note 18). Share-based payment transactions (Note 25) The Group measures the cost of equity-settled transactions with employees by reference to the fair value of the equity instruments at the date at which they are granted.The fair value of options is determined by using the Black-Scholes model.The accounting estimates and assumptions relating to equity-settled share-based payments would have no impact on the carrying amounts of assets and liabilities within the next annual reporting period but may impact expenses and equity. Contingencies (Note 27) By their nature, contingencies will only be resolved when one or more uncertain future events occur or fail to occur.The assessment of contingencies inherently involves the exercise of significant judgment and estimates of the outcome of future events. 5. Change in accounting policies, new standards and interpretations not applied The Company has reviewed new and revised accounting pronouncements that have been issued but are not yet effective and determined that the following may have an impact on the Company: IFRS 9 Financial Instruments IFRS 9, Financial Instruments, was issued in November 2009 and contained requirements for financial assets. This standard addresses classification and measurement of financial assets and replaces the multiple category and measurement models in IAS 39, Financial Instruments - Recognition and Measurement, for debt instruments with a new mixed measurement model having only two categories: amortized cost and fair value through profit or loss. IFRS 9 also replaces the models for measuring equity instruments, and such instruments are either recognized at fair value through profit or loss or at fair value through other comprehensive income/(loss). Where such equity instruments are measured at fair value through other comprehensive income/(loss), dividends to the extent not clearly representing a return of investment, are recognized in profit or loss; however, other gains and losses (including impairments) associated with such instruments remain in accumulated other comprehensive income/(loss) indefinitely. 3 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Requirements for financial liabilities were added in October 2010 and they largely carried forward existing requirements in IAS 39, except that fair value changes due to credit risk for liabilities designated at fair value through profit and loss would generally be recorded in other comprehensive income/(loss). IFRS 9 is required to be applied for accounting periods beginning on or after January 1, 2013, with earlier adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard early. IFRS 10 Consolidated Financial Statements For annual periods beginning on January 1, 2013, IFRS 10, Consolidated Financial Statements will replace portions of IAS 27 Consolidated and Separate Financial Statements and interpretation SIC-12 Consolidation — Special Purpose Entities. The new standard requires consolidated financial statements to include all controlled entities under a single control model. The Company will be considered to control an investee when it is exposed, or has rights to variable returns from its involvement with the investee and has the current ability to affect those returns through its power over the investee. As required by this standard, control is reassessed as facts and circumstances change. All facts and circumstances must be considered to make a judgement about whether the Company controls another entity; there are no ‘bright lines’. Additional guidance is given on how to evaluate whether certain relationships give the Company the current ability to affect its returns, including how to consider options and convertible instruments, holding less than a majority of voting rights, how to consider protective rights, and principal-agency relationships (including removal rights), all which may differ from current practice. IFRS 10 is required to be applied for accounting periods beginning on or after January 1, 2013, with earlier adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard early. IFRS 11 Joint Arrangements On January 1, 2013, the Company will be required to adopt IFRS 11, Joint Arrangements, which applies to accounting for interests in joint arrangements where there is joint control. The standard requires the joint arrangements to be classified as either joint operations or joint ventures. The structure of the joint arrangement would no longer be the most significant factor when classifying the joint arrangement as either a joint operation or a joint venture. In addition, the option to account for joint ventures (previously called jointly controlled entities) using proportionate consolidation will be removed and replaced by equity accounting. Due to the adoption of this new section, Venturers will transition the accounting for joint ventures from the proportionate consolidation method to the equity method by aggregating the carrying values of the proportionately consolidated assets and liabilities into a single line item. IFRS 11 is required to be applied for accounting periods beginning on or after January 1, 2013, with earlier adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard early. IFRS 12 Disclosure of Interests in Other Entities On January 1, 2013, the Company will be required to adopt IFRS 12, Disclosure of Involvement with Other Entities, which includes disclosure requirements about subsidiaries, joint ventures, and associates, as well as unconsolidated structured entities and replaces existing disclosure requirements. Due to this new section, the Company will be required to disclose the following: judgements and assumptions made when deciding how to classify involvement with another entity, interests that non-controlling interests have in consolidated entities, and nature of the risks associated with interests in other entities. 4 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated IFRS 12 is required to be applied for accounting periods beginning on or after January 1, 2013, with earlier adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard early. IFRS 13 Fair Value Measurement On January 1, 2013, the Company will be required to adopt IFRS 13, Fair Value Measurement. The new standardwill generally converge the IFRS and US GAAP requirements for how to measure fair value and the related disclosures. IFRS 13 establishes a single source of guidance for fair value measurements, when fair value is required or permitted by IFRS. Upon adoption, the Company will provide a single framework for measuring fair value while requiring enhanced disclosures when fair value is applied. In addition, fair value will be defined as the ‘exit price’ and concepts of ‘highest and best use’ and ‘valuation premise’ would be relevant only for non-financial assets and liabilities. IFRS 13 is required to be applied for accounting periods beginning on or after January 1, 2013, with earlier adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard early. IAS 27 Separate Financial Statements On January 1, 2013, the Company will be required to adopt IAS 27, Separate Financial Statements. As a result of the issue of the new consolidation suite of standards, IAS 27 has been reissued to reflect the change as the consolidation guidance has recently been included in IFRS 10. In addition, IAS 27 will now only prescribe the accounting and disclosure requirements for investments in subsidiaries, joint ventures and associates when the Company prepares separate financial statements. The Company has not yet assessed the impact of the new accounting standard on its separate financial statements. IAS 28 Investments in Associates and Joint Ventures On January 1, 2013, the Company will be required to adopt IAS 28, Investments in Associates and Joint Ventures. As a consequence of the issue of IFRS 10, IFRS 11 and IFRS 12, IAS 28 has been amended and will further provide the accounting guidance for investments in associates and will set out the requirements for the application of the equity method when accounting for investments in associates and joint ventures. This standard will be applied by the Company when there is joint control, or significant influence over an investee. Significant influence is the power to participate in the financial and operating policy decisions of the investee but does not include control or joint control of those policy decisions. When determined that the Company has an interest in a joint venture, the Company will recognize an investment and will account for it using the equity method in accordance with IAS 28. IFRS 28 is required to be applied for accounting periods beginning on or after January 1, 2013, with earlier adoption permitted. The Company has not yet assessed the impact of the standard or determined whether it will adopt the standard early. 6.Significant Accounting Policies Basis of consolidation The financial statements consolidate the financial statements of Olympus Pacific Minerals Inc (the Company) and its subsidiaries (the Group).All intra-group balances and transactions, including unrealized profits and losses arising from intra-Group transactions, have been eliminated in full. Foreign currency translation The consolidated financial statements are presented in United States dollars, which is the parent company’s functional currency and the Group’s presentation currency.The financial statements of subsidiaries are maintained in their functional currencies and converted to US dollars for consolidation of the Group results.The functional currency of each entity is determined after consideration of the primary economic environment of the entity.The monetary assets and liabilities of the Company that are denominated in currencies other than the United States dollar are translated at the rate of exchange at the dates of the consolidated statements of financial position and non-monetary items are translated at historical rates.Revenues and expenses are translated at the average exchange rate for the year.Exchange gains and losses arising on translation are included in the consolidated statements of comprehensive income/(loss). 5 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Business combinations On the acquisition of a subsidiary, the acquisition method of accounting is used, whereby the purchase consideration is allocated to the identifiable assets, liabilities and contingent liabilities (identifiable net assets) of the acquiree on the basis of fair value at the date of acquisition.Those mining rights, mineral reserves and resources that are able to be reliably valued are recognized in the assessment of fair values on acquisition.Other potential reserves, resources and mineral rights, for which, in the Directors’ opinion, values cannot be reliably determined, are not recognized.Acquisition costs are expensed. When the cost of acquisition exceeds the fair values attributable to the Group’s share of the identifiable net assets, the difference is treated as purchased goodwill, which is not amortized but is reviewed for impairment annually or where there is an indication of impairment.If the fair value attributable to the Group’s share of the identifiable net assets exceeds the cost of acquisition, the difference is immediately recognized in the statement of comprehensive income/(loss). Non-controlling interests represent the portion of profit or loss and net assets in subsidiaries that are not held by the Group and are presented in equity in the consolidated statement of financial position, separately from the parent’s shareholders’ equity. Mineral properties The Company’s recoverability of the recorded value of its mineral properties and associated deferred expenses is based on market conditions for minerals, underlying mineral resources associated with the properties and future costs that may be required for ultimate realization through mining operations or by sale.The Company is in an industry that is dependent on a number of factors, including environmental, legal and political risks, the existence of economically recoverable reserves, the ability of the Company and its subsidiaries to obtain necessary financing to complete the development and future profitable production or the proceeds of disposition thereof. The Company records its interests in mineral properties and areas of geological interest at cost.All costs, comprised of cash paid and/or the assigned value of share consideration, relating to the acquisition of these interests are capitalized on the basis of specific claim blocks or areas of geological interest until the project to which they relate is placed into production, sold or where management has determined impairment.The capitalized cost of the mineral properties is tested for recoverability whenever events or changes in circumstances indicate the carrying amount may not be recoverable. An impairment loss is recognized if it is determined that the carrying amount is not recoverable and exceeds the recoverable amount.The net proceeds from the sale of a portion of a mineral project which is sold before that project reaches the production stage will be credited against the cost of the overall project.The sale of a portion of a mineral project which has reached the production stage will result in a gain or loss recorded in the consolidated statements of operations and comprehensive loss.Mineral properties are amortized on the basis of units produced in relation to the proven and probable reserves, or measured and indicated resources where the criteria to establish proven and probable reserves have not been met, available on the related project following commencement of commercial production.The recorded amount may not reflect recoverable value as this will be dependent on the development program, the nature of the mineral deposit, commodity prices, adequate funding and the ability of the Company to bring its projects into production. Asset Retirement Obligations Asset Retirement Obligations (“ARO”) occur as a result of the acquisition, development or construction and normal operation of mining property, plant and equipment, due to government controls and regulations protecting the environment and public safety on the closure and reclamation of mining properties.The recorded ARO reflects the expected cost of reclamation, taking into account the probability of particular scenarios. 6 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated The Company recognizes the fair value of an ARO as a liability, in the period of disturbance or acquisition associated with the retirement of tangible long-lived assets that result from the acquisition, construction, development, and/or normal use of the assets.The Company concurrently recognizes a corresponding increase in the carrying amount of the related long-lived asset that is depreciated over the life of that asset.The value of the ARO is estimated using the risk-adjusted expected cash flow approach discounted at a risk-free interest rate.Subsequent to the initial measurement, the ARO is adjusted to reflect the passage of time or changes in the estimated future cash flows underlying the obligation.Changes in the obligation due to the passage of time are recognized in income as an operating expense.Changes in the obligation due to changes in estimated cash flows are recognized as an adjustment of the carrying amount of the long-lived asset that is depreciated over the remaining life of the asset. Exploration and evaluation expenditure Exploration and evaluation expenditure relates to costs incurred on the exploration and evaluation of potential mineral reserves and resources and includes costs such as exploratory drilling and sample testing and the costs of pre-feasibility studies. The Company defers all exploration and evaluation expenses relating to mineral projects and areas of geological interest, in which it has licenses or a joint venture operating, until the project to which they relate is placed into production, sold or where management has determined impairment.These costs will be amortized over the proven and probable reserves, or measured and indicated resources where the criteria to establish proven and probable reserves have not been met, available on the related property following commencement of production. Purchased exploration and evaluation assets are recognized as assets at their cost of acquisition or at fair value if purchased as part of a business combination. Initial reconnaissance exploration is expensed as incurred. An impairment review is performed, either individually or at the cash-generating unit level, when there are indicators that the carrying amount of the assets may exceed their recoverable amounts.To the extent that this occurs, the excess is fully provided against, in the financial year in which this is determined.Exploration and evaluation assets are reassessed on a regular basis and these costs are carried forward provided that at least one of the conditions outlined above is met. Deferred development costs The Company defers all development expenses relating to mineral projects and areas of geological interest, in which it has licenses or a joint venture operating, until the project to which they relate is placed into production, sold or where management has determined impairment.These costs will be amortized over the proven and probable reserves, or measured and indicated resources where the criteria to establish proven and probable reserves have not been met, available on the related property following commencement of production. Capital work in progress Assets in the course of construction are capitalized in the capital work in progress account.On completion, the cost of construction is transferred to the appropriate category of property, plant and equipment. The cost of property, plant and equipment comprises its purchase price and any costs directly attributable to bringing it into working condition for its intended use. Costs associated with a start-up period are capitalized where the asset is available for use but incapable of operating at normal levels without a commissioning period. Capital work in progress is not depreciated.The net carrying amounts of capital work in progress at each mine property are reviewed for impairment either individually or at the cash-generating unit level and when events and changes in circumstances indicate that these values exceed their recoverable amounts, that excess is fully provided against in the financial year in which this is determined. 7 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Property, plant and equipment The Company initially records buildings, plant and equipment and infrastructure at cost, being the purchase price and the directly attributable costs of acquisition or construction required to bring the asset to the location and condition necessary for the asset to be capable of operating in the manner intended by management. Buildings, plant and equipment, and infrastructure involved in service, production and support are then amortized, net of residual value, using the straight-line method, over the estimated productive life of the asset.Where parts of an asset have different useful lives, depreciation is calculated on each separate part.Each asset or part’s estimated useful life has due regard to both its own physical life limitations and the present assessment of economically recoverable reserves of the mine property at which the item is located, and to possible future variations in those assessments.Productive lives for these assets range from 3 to 10 years, but the productive lives do not exceed the related estimated mine life based on proven and probable reserves.Estimates of remaining useful lives and residual values are reviewed annually.Changes in estimates are accounted for prospectively. The expected useful lives are as follows: Buildings 4 to 10 years Infrastructure 3 to 8 years Computer hardware and software 3 years Plant and equipment 3 to 10 years Property, plant and equipment are stated at cost less accumulated depreciation and any impairment in value. The net carrying amounts of property, plant and equipment are reviewed for impairment either individually or at the cash generating unit level when events and changes in circumstances indicate that the carrying amounts may not be recoverable.To the extent that these values exceed their recoverable amounts, that excess is fully provided against in the financial year in which this is determined. Expenditure on major maintenance or repairs includes the cost of the replacement of parts of assets and overhaul costs.Where an asset or part of an asset is replaced and it is probable that future economic benefits associated with the item will be available to the Group, the expenditure is capitalized and the carrying amount of the item replaced derecognized.Similarly, overhaul costs associated with major maintenance are capitalized and depreciated over their useful lives where it is probable that future economic benefits will be available and any remaining carrying amounts of the cost of previous overhauls are derecognized.All other costs are expensed as incurred. Where an item of property, plant and equipment is disposed of, it is derecognized and the difference between its carrying value and net sales proceeds is disclosed as a profit or loss on disposal in the statement of comprehensive income/(loss). Any items of property, plant or equipment that cease to have future economic benefits are derecognized with any gain or loss included in the statement of comprehensive income/(loss) in the financial year in which the item is derecognized. Leasing commitments The determination of whether an arrangement is or contains a lease is based on the substance of the arrangement at the inception date, including whether the fulfilment of the arrangement is dependent on the use of a specific asset or assets or whether the arrangement conveys a right to use the asset.A reassessment after inception is only made in specific circumstances. 8 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Assets held under finance leases, where substantially all the risks and rewards of ownership of the asset have passed to the Group, and hire purchase contracts, are capitalized in the consolidated statement of financial position at the lower of the fair value of the leased property and the present value of the minimum lease payments during the lease term calculated using the interest rate implicit in the lease agreement.These amounts are determined at the inception of the lease and are depreciated over the shorter of their estimated useful lives or lease term.The capital elements of future obligations under leases and hire purchase contracts are included as liabilities in the consolidated statement of financial position.The interest elements of the lease or hire purchase obligations are charged to the statement of comprehensive income/(loss) over the periods of the leases and hire purchase contracts and represent a constant proportion of the balance of capital repayments outstanding. Leases where substantially all the risks and rewards of ownership have not passed to the Group are classified as operating leases.Rentals payable under operating leases are charged to the statement of comprehensive income/(loss) on a straight-line basis over the lease term. Impairment of assets At least annually, the Company reviews and evaluates the carrying value of its non-current assets for impairment.They are also reviewed for impairment when events or changes in circumstances, such as a decrease in commodity (gold) prices, increase in costs of capital, the achievement of lower than expected resource quantities and grades or the expiration and non-renewal of a key exploration or mining license, indicate that the carrying amounts of related assets or groups of assets might not be recoverable. Such reviews are undertaken on an asset-by-asset basis, except where assets do not generate cash inflows independent of other assets, in which case the review is undertaken at the cash-generating unit level.Where a cash-generating unit, or group of cash-generating units, has goodwill allocated to it, or includes intangible assets that are either not available for use or that have an indefinite useful life (and which can only be tested as part of a cash-generating unit), an impairment test is performed at least annually or whenever there is an indication that the carrying amounts of such assets may be impaired. If the carrying amount of an asset exceeds its recoverable amount, defined as the higher of the asset’s value-in-use and its fair value less costs to sell, an impairment loss is recorded in the statement of comprehensive income/(loss) to reflect the asset at the lower amount.In assessing the value-in-use, the relevant future cash flows expected to arise from the continuing use of such assets and from their disposal are discounted to their present value using a market-determined pre-tax discount rate that reflects current market assessments of the time value of money and asset-specific risks for which the cash flow estimates have not been adjusted.Fair value less costs to sell is determined as the amount that would be obtained from the sale of the asset in an arm’s-length transaction between knowledgeable and willing parties.For mining assets this would generally be determined based on the present value of the estimated future cash flows arising from the continued use and eventual disposal of the asset.In assessing these cash flows and discounting them to present value, assumptions used are those that an independent market participant would consider appropriate. An impairment loss is reversed in the statement of comprehensive income/(loss) if there is a change in the estimates used to determine the recoverable amount since the prior impairment loss was recognized.The carrying amount is increased to the recoverable amount, but not beyond the carrying amount, net of depreciation or amortisation that would have arisen if the prior impairment loss had not been recognized.After such a reversal the depreciation charge is adjusted in future periods to allocate the asset’s revised carrying amount, less any residual value, on a systematic basis over its remaining useful life. Stripping costs Stripping costs incurred during the production phase of a mine are accounted for as variable production costs that are included in the costs of the inventory produced during the period that the stripping costs are incurred. Inventory Inventory is comprised of ore in stockpiles, operating supplies, gold in circuit, doré bars and gold bullion.Inventory is recorded at the average cost, determined from the weighted average of the cost of similar items at the beginning of a month and the cost of similar items added during the month. Gold bullion, doré bars and gold in circuit inventory cost includes the laid-down cost of raw materials plus direct labour and an allocation of applicable overhead costs. Gold in circuit inventory represents gold in the processing circuit that has not completed the production process, and is not yet in a saleable form. 9 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Ore in stockpiles is measured by estimating the number of tonnes added and removed from the stockpile, the number of contained ounces (based on assay data) and estimated metallurgical recovery rates (based on the expected processing method). Costs are allocated to a stockpile based on relative values of material stockpiled and processed using current mining costs incurred up to the point of stockpiling the ore, including applicable overheads, depreciation, depletion and amortization relating to mining operations, and removed at the stockpiles average cost per recoverable unit. The Company values finished goods (gold bullion and doré bars), ore in stockpiles, and gold in circuit at the lower of cost or net realizable value. Operating supplies are valued at the lower of cost or net realizable value.Any provision for obsolescence is determined by reference to specific items of stock.A regular review is undertaken to determine the extent of any provision for obsolescence. Cash and cash equivalents Cash and cash equivalents in the statement of financial position comprise cash at banks and on hand and short-term deposits with an original maturity of three months or less.The Company does not have any overdraft facilities with any bank. Borrowing costs Borrowing costs are considered an element of the historical cost of an asset when a period of time is necessary to prepare it for its intended use. The Company capitalizes borrowing costs to assets under development or construction while development or construction activities are in progress. Capitalizing borrowing costs ceases when construction of the asset is substantially complete and it is ready for its intended use. Borrowing costs related to the establishment of a loan facility are capitalized and amortized over the life of the facility.Other borrowing costs are recognized as an expense in the financial period in which it is incurred. Financial instruments Financial instruments are measured at fair value on initial recognition of the instrument. Measurement in subsequent periods depends on whether the financial instrument has been classified as held-for-trading, available-for-sale, held-to-maturity, loans and receivables, or other financial liabilities.The Group determines the classification of its financial assets at initial recognition. All financial liabilities are initially recognized at their fair value.Subsequently, all financial liabilities with the exception of derivatives are carried at amortized cost. The Group considers whether a contract contains an embedded derivative when the Group becomes a party to the contract.Embedded derivatives are separated from the host contract if it is not measured at fair value through profit and loss and when the economic characteristics and risks are not closely related to the host contract. Loans and receivables Loans and receivables are non-derivative financial assets with fixed or determinable payments that are not quoted in an active market.After initial measurement, such financial assets are subsequently measured at amortized cost using the effective interest rate method (EIR), less impairment.Amortized cost is calculated by taking into account any discount or premium on acquisition and fees or costs that are an integral part of the EIR.The EIR amortisation is included in finance income in the statement of comprehensive income/(loss).The losses arising from impairment are recognized in as finance costs in the statement of comprehensive income/(loss). 10 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Fair values The fair value of quoted financial assets is determined by reference to bid prices at the close of business on the date of the consolidated statement of financial position.Where there is no active market, fair value is determined using valuation techniques.These include recent arm’s-length market transactions; reference to current market values of other instrument which are substantially the same; discounted cash flow analyses; and pricing models. Derivative financial instruments are valued using applicable valuation techniques such as those outlined above. De-recognition of financial assets and liabilities Financial assets A financial asset is de-recognized when: ● The rights to receive cash flows from the asset have expired; ● The Group retains the right to receive cash flows from the asset, but has assumed an obligation to pay them in full without material delay to a third party under a ‘pass-through’ arrangement; or ● The Group has transferred its rights to receive cash flows from the asset and either has transferred substantially all the risks and rewards of the asset, or has neither transferred nor retained substantially all the risks and rewards of the asset, but has transferred control of the asset. Where the Group has transferred its right to receive cash flows from an asset and has neither transferred nor retained substantially all the risks and rewards of the asset nor transferred control of the asset, it continues to recognize the financial asset to the extent of its continuing involvement in the asset. Financial liabilities A financial liability is de-recognized when the obligation under the liability is discharged or cancelled or expires. Gains and losses on de-recognition are recognized within finance income and finance costs respectively. Where an existing financial liability is replaced by another from the same lender on substantially different terms, or the terms of an existing liability are substantially modified, such an exchange or modification is treated as a de-recognition of the original liability and the recognition of a new liability, and the difference in the respective carrying amounts is recognized in the statement of comprehensive income/(loss). Impairment of financial assets The Group assesses at each date of the consolidated statement of financial position whether a financial asset is impaired. Financial assets carried at amortized costs If there is objective evidence that an impairment loss on loans and receivables and held-to-maturity investments carried at amortized cost has been incurred, the amount of the loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows (excluding future credit losses that have been incurred) discounted at the financial asset’s original effective interest rate (i.e. the effective interest rate computed at initial recognition).The carrying amount of the asset is reduced and the amount of the loss is recognized in the statement of comprehensive income/(loss).Objective evidence of impairment of loans and receivables exists if the counter-party is experiencing significant financial difficulty, there is a breach of contract, concessions are granted to the counter-party that would not normally be granted, or it is probable that the counter-party will enter into bankruptcy or a financial reorganisation. 11 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated If, in a subsequent period, the amount of the impairment loss decreases and the decrease can be related objectively to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed.Any subsequent reversal of an impairment loss is recognized in the statement of comprehensive income/(loss), to the extent that the carrying value of the asset does not exceed its amortized cost as the reversal date. Assets carried at cost If there is objective evidence that an impairment loss on an unquoted equity instrument that is not carried at fair value (because its fair value cannot be reliably measured), the amount of the loss is measured as the difference between the asset’s carrying amount and the present value of estimated future cash flows discounted at the current market rate of return for a similar financial asset. Derivative financial instruments The Group has embedded derivative instruments in its debt finance on the Convertible Note and the Gold Loan Notes. The components of the gold note that exhibit characteristics of a derivative, being those that fluctuate in accordance with gold price movements, are recognized at fair value as a derivative liability at the date of issue. The derivative liability is re-valued at each reporting date with the corresponding unrealized movement in value being reflected in the statement of comprehensive income/(loss). The convertible notes are denominated in Canadian dollars and US dollars and the associated warrants are denominated in Canadian dollars.The functional reporting currency of the Company is US dollars.As the exercise price of the stock underlying the warrants and conversion feature is not denominated in the Company’s functional currency the contractual obligations arising from the warrants and conversion feature do not meet the definition of equity instruments and are considered derivative liabilities.The warrants are recorded as financial liabilities and are re-valued at each reporting date with any change in valuation being recognized in the statement of comprehensive income/(loss). Interest bearing loans and borrowings Loans are recognized at inception at the fair value of proceeds received, net of directly attributable transaction costs.Subsequently they are measured at amortized cost using the effective interest method.Finance costs are recognized in the statement of comprehensive income/(loss) using the effective interest method. Convertible Notes The components of the Convertible Note that exhibit characteristics of a liability are initially recognized at fair value as a liability in the consolidated statement of financial position, net of transaction costs and are subsequently accounted for at amortized cost.The derivative liability components (warrants and conversion features) are fair valued using a binomial option pricing model.The carrying amount of the warrant and conversion features are re-measured at each reporting date and any movement in value is reflected in the statement of comprehensive income/(loss). The remainder of the proceeds is allocated to the convertible note debt that is recognized and included in term liabilities, net of broker transaction costs.Interest on the liability component of the convertible note is recognized as an expense in the statement of comprehensive income/(loss). Transaction costs are apportioned between the components of the convertible note based on the allocation of proceeds to such components when the instrument is first recognized. Gold Loan Notes The equity components (attached warrants) are valued using the Black Scholes option pricing model after taking account of relevant inputs. 12 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated The remainder of the proceeds is allocated to the gold note debt that is recognized and included in term liabilities, net of an allocated portion of broker transaction costs, and is accreted to face value over the life of the debt on an effective yield basis. Interest on the liability component of the gold note is recognized as an expense in the statement of comprehensive income/(loss). Transaction costs are apportioned between the liability, equity and derivative components of the gold note based on the allocation of proceeds to the liability, equity and derivative components when the instrument is first recognized. Employee entitlements Provisions are recognized for short-term employee entitlements, on an undiscounted basis, for services rendered by employees that remain unpaid at the balance sheet date. Other provisions Provisions are recognized when the Group has a present obligation (legal or constructive), as a result of past events, and it is probable that an outflow of resources that can be reliably estimated will be required to settle the obligation.Where the effect is material, the provision is discounted to net present value using an appropriate current market-based pre-tax discount rate and the unwinding of the discount is included in finance costs in the statement of comprehensive income/(loss). Taxation Current tax Current tax for each taxable entity in the Group is based on the local taxable income at the local statutory tax rate enacted or substantively enacted at the date of the consolidated statement of financial position and includes adjustments to tax payable or recoverable in respect of previous periods. Deferred tax Deferred tax is recognized using the “balance sheet” method in respect of all temporary differences between the tax bases of assets and liabilities, and their carrying amounts for financial reporting purposes, except as indicated below: Deferred income tax liabilities are recognized for all taxable temporary differences, except: ● Where the deferred income tax liability arises from the initial recognition of goodwill, or the initial recognition of an asset or liability in a transaction that is not a business combination and, at the time of the transaction, affects neither the accounting profit nor taxable profit or loss: and ● In respect of taxable temporary differences associated with investments in subsidiaries, associates and interests in joint ventures, where the timing of the reversal of the temporary differences can be controlled and it is probable that the temporary differences will not reverse in the foreseeable future. Deferred income tax assets are recognized for all deductible temporary differences, carry-forward of unused tax assets and unused tax losses, to the extent that it is probable that taxable profit will be available against which the deductible temporary differences and the carry-forward of unused tax assets and unused tax losses can be utilised, except: ● Where the deferred income tax asset relating to the deductible temporary difference arises from the initial recognition of an asset or liability in a transaction that is not a business combination and, at the time of the transaction, affects neither the accounting profit nor taxable profit or loss; and ● In respect of deductible temporary differences associated with investments in subsidiaries, associates and interests in joint ventures, deferred tax assets are recognized only to the extent that it is probable that the temporary differences will reverse in the foreseeable future and taxable profit will be available against which the temporary differences can be utilised. 13 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated The carrying amount of deferred income tax assets is reviewed at each date of the consolidated statement of financial position and reduced to the extent that it is no longer probable that sufficient taxable profit will be available to allow all or part of the deferred income tax asset to be utilised.To the extent that an asset not previously recognized fulfils the criteria for recognition, a deferred income tax asset is recorded. Deferred tax is measured on an undiscounted basis at the tax rates that are expected to apply in the periods in which the asset is realised or the liability is settled, based on tax rates and tax laws enacted or substantively enacted at the date of the consolidated statement of financial position. Mining taxes and royalties are treated and disclosed as current and deferred taxes if they have the characteristics of an income tax. Ordinary share capital Ordinary shares issued by the Company are recorded at the net proceeds received, which is the fair value of the consideration received less costs that are incurred in connection with the share issue. Stock-based cash settled transactions The transactions involving the issuance of vested and vesting warrants associated with the 2010 convertible note issue and the warrants to the agent under the offering are measured initially at fair value at the grant date using a binomial model, taking into account the terms and conditions upon which the instruments were granted.The contractual life of each warrant is four years. Stock-based compensation The Group makes share-based awards to certain directors, officers, employees and consultants. Equity-settled awards For equity-settled awards, the fair value is charged to the statement of comprehensive income/(loss) and credited to equity, on a straight-line basis over the vesting period, after adjusting for the estimated number of awards that are expected to vest (taking into account the achievement of non-market-based performance conditions).The fair value of the equity-settled awards is determined at the date of the grant.In calculating fair value, no account is taken of any vesting conditions, other than conditions linked to the price of the shares of the Company (market conditions).The fair value is determined using a Black Scholes option pricing model.At each date of the consolidated statement of financial position prior to vesting, the cumulative expense representing the extent to which the vesting period has expired and management’s best estimate of the awards that are ultimately expected to vest is computed (after adjusting for non-market performance conditions).The movement in cumulative expense is recognized in the statement of comprehensive income/(loss) with a corresponding entry within equity. No expense is recognized for awards that do not ultimately vest, except for awards where vesting is conditional upon a market condition, which are treated as vesting irrespective of whether or not the market condition is satisfied, provided that all other performance conditions are satisfied. Where the terms of an equity-settled award are modified, as a minimum an expense is recognized as if the terms had not been modified over the original vesting period.In addition, an expense is recognized for any modification that increases the total fair value of the share-based payment arrangement, or is otherwise beneficial to the employee as measured at the date of modification, over the remainder of the new vesting period. Where an equity-settled award is cancelled, it is treated as if it had vested on the date of cancellation, and any expense not yet recognized for the award is recognized immediately.Any compensation paid up to the fair value of the award at the cancellation or settlement date is deducted from equity, with any excess over fair value being treated as an expense in the statement of comprehensive income/(loss).However, if a new award is substituted for the cancelled award, and designated as a replacement award on the date that it is granted, the new award is treated as if it is a modification of the original award, as described in the previous paragraph. 14 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Cash-settled awards For cash-settled awards, the fair value is recalculated at each balance date until the awards are settled based on the estimated number of awards that are expected to vest, adjusting for market and non-market based performance conditions.During the vesting period, a liability is recognized representing the portion of the vesting period that has expired at the date of the consolidated statement of financial position multiplied by the fair value of the awards at that date.After vesting, the full fair value of the unsettled awards at each balance date is recognized as a liability.Movements in the liability are recognized in the statement of comprehensive income/(loss). Revenue recognition Revenue is recognized to the extent it is probable that the economic benefits will flow to the Group and the revenue can be reliably measured.Revenue is measured at the fair value of the consideration received.Sales, export taxes or duty are recorded as part of cost of sale. Revenue from the sale of gold and by-products, such as silver, are recognized when: (i) the significant risks and rewards of ownership have been transferred; (ii) reasonable assurance exists regarding the measurement of the consideration that will be derived from the sales of goods, and the extent to which goods may be returned; and (iii) ultimate collection is reasonably assured. The risks and rewards of ownership for the gold and silver reside with the Company until the point that gold and silver are confirmed as sold to the end consumer.Gold is sold on the spot market in US dollars whereas silver is sold at the silver fixing price of the London Bullion Market in US dollars. Refining and transport charges are classified as part of cost of sales and revenues from by-products are netted against cost of sales. 15 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated 7.Segment Analysis For management purposes, the group is organised into one business segment and has two reportable segments based on geographic area as follows: ● The Company’s Vietnamese operations produce ore in stockpiles, gold in circuit, doré bars and gold bullion through its Bong Mieu and Phuoc Son subsidiaries; ● The Company’s Malaysian operations are engaged in the exploration for, and evaluation of, gold properties within the country. Management monitors the operating results of its reportable segments separately for the purpose of making decisions about resource allocation and performance assessment. Segment performance is evaluated based on operating profit or loss, as well as mine development, and is measured consistently with operating profit or loss in the consolidated financial statements. However, group financing (including finance costs and finance income) and income taxes are managed on a group basis and are not allocated to operating segments. Property, plant and equipment Deferred exploration expenditure Deferred development expenditure Mine properties Other non-current assets Total non-current assets Current assets Liabilities At September 30, 2011 Vietnam $ Malaysia - - Other - - Total $ At December 31, 2010 Vietnam $ Malaysia - - Other - - - Total $ At January 1, 2010 Vietnam - Other - Total $ - $ $ $ For the Period Ended September 30, 2011 For the Period Ended September 30, 2010 Revenue Income/(loss) and comprehensive income/(loss) Revenue Income/(loss) and comprehensive income/(loss) Vietnam $ $ ) $ $ Malaysia - ) Other - ) Total $ $ ) $ $ ) 16 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated 8.Earnings Per Share For the Period Ended For the Period Ended September 30, 2011 September 30, 2010 Basic Earnings per Share Earnings/(loss) for the period ) ) Weighted average number of common shares outstanding Basic earnings/(loss) per share ) ) Diluted Earnings per Share Earnings/(loss) for the period ) ) Elimination of interest expense for convertible debt instruments, where dilutive - Elimination of fair value revaluation of derivatives associated with convertible debt instruments, where dilutive ) - Net earnings/(loss) used to calculate diluted earnings per share ) ) Weighted average number of common shares outstanding Dilutive effect of stock options outstanding N/A Dilutive effect of convertible debt instruments N/A Weighted average number of common shares outstanding used to calculate diluted earnings per share Diluted earnings/(loss) per share ) ) Basic earnings per share is calculated by dividing the net profit for the period attributable to the equity holders of the Parent Company by the weighted average number of common shares outstanding for the period. Diluted earnings per shareis based on basic earnings per share adjusted for the potential dilution if share options and warrants are exercised and the convertible notes are converted into common shares. 9. Business combinations The Group has not made any business combinations in the nine month period ended September 30, 2011. 17 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Prior year business combinations Amalgamation with Zedex The Company has accounted for the amalgamation between the Company via Olympus Pacific Minerals NZ (“Olympus NZ”), a wholly owned subsidiary of the Company, and registered in New Zealand, and Zedex Minerals Limited (“Zedex”), also registered in New Zealand, as an acquisition with the Company being identified as the acquiror, and recorded it as a business combination. Under the terms of the transaction the two companies amalgamated and management of the Company took control of the assets and liabilities of Zedex from January 12, 2010.Total consideration for the amalgamation amounted to US$15,206,478 and was paid to Zedex shareholders by way of redistribution of the 65,551,043 Olympus shares that Zedex already held along with the issuance of a further 54,226,405 new Olympus shares.In addition, stock options were issued in Olympus to compensate for the cancellation of Zedex options.The fair value of this exchange of options was determined using a Black-Scholes calculation to equal $446,701, which is included in the total consideration of $15,206,478. Further as a result of the exchange of Zedex options for Olympus options an additional amount of $66,591 has been immediately expensed in stock-based compensation expense. Zedex had the right under an agreement it acquired in January 2006 to a 2 percent gross production royalty on Bong Mieu sales, less incremental costs.Under the agreement, Ivanhoe Mines Limited assigned to Zedex all its rights, title to and interest in the debt, gross production royalties and royalty agreement.The royalty was calculated as 2 percent of the net sales amount equal to the revenues for gold and silver less refining and delivery costs.The amalgamation results in this royalty agreement being dissolved releasing Olympus from any future obligation in this regard. All costs associated with the amalgamation have been expensed when incurred, these being recorded in corporate and administrative expenses in the statement of comprehensive income/(loss). The purchase consideration was settled by way of share issue. The shares were not issued until January 25, 2010. The purchase consideration was allocated as follows: $ Current assets Cash Accounts receivable and prepaid expenses Non-current assets Property, plant and equipment Mineral properties Current liabilities Accounts payable and accrued liabilities ) Non-current liabilities Deferred tax liability ) Other elements of consideration Amounts attributable to non-controlling interests ) Total Consideration 18 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Increase in investment in North Borneo Gold On September 30, 2010 the Company entered into an agreement, as amended on May 20, 2011, to acquire up to a 93.55% interest in North Borneo Gold Sdn Bhd by July 2013, subject to payments to be made in several tranches. The Company has accounted for the increased interest in North Borneo Gold Sdn Bhd as an equity transaction and has recorded in other reserves the premium paid on the purchase on a pro rata basis of the fair value of the non-controlling interest initially recognized on acquisition. The transactions can be summarized as follows: Purchase Purchase North Borneo Company's Price Date Gold Sdn Bhd Effective Class A Shares Holding Tranche 1 9/30/2010 % Tranche 2 10/30/2010 % Tranche 3a 5/20/2011 % Tranche 3b 1/20/2012 % Tranche 3c 4/20/2012 % Tranche 4a 12/14/2012 % Tranche 4b 7/15/2013 % % The agreement includes a condition subsequent that must be met before the Tranche 3c payment is required to be settled.The condition subsequent requires the vendor to obtain: a) All renewals or grants (as applicable) of mining licences and mining certificates relating to the Jugan deposit (including, without limitation, the renewal of mining certificate MD 1D/1/1987 relating to the Jugan, Sirenggok and Jambusan areas) on terms acceptable to the Purchaser in all respects; and b) All ministerial, Governor and other regulatory approvals to ensure that the mining licences and certificates referred to at (a) above are valid and effective in all respects in accordance with applicable laws and regulations Conditions to be met before settlement of each tranche are as follows: Tranche1 - has no conditions; Tranche 2 - amendment of the Joint Venture agreement to deal with a number of operational and governance matters.This condition was met on October 30, 2010 and settlement of Tranche 2 occurred on that date; Tranche 3 - if the condition subsequent noted above has been met by March 31, 2012 settlement of the Tranche 3c payment occurs.If the condition subsequent has not been met then the shares transfer to the purchaser at no additional cost. Tranche 4 - has no conditions. 19 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated 10.Property, Plant and Equipment At September 30, 2011 Land & buildings Plant & equipment Infrastructure Capital assets in progress Total At December 31, 2010, net of accumulated depreciation $ Additions Disposals - ) - - ) Reclassifications ) - Depreciation ) ) ) - ) Translation adjustments - ) - - ) At September 30, 2011, net of accumulated depreciation $ At September 30, 2011: Cost $ Accumulated depreciation - Net carrying amount $ At December 31, 2010 Land & buildings Plant & equipment Infrastructure Capital assets in progress Total At January 1, 2010, net of accumulated depreciation $ Additions Disposals - ) - - ) Reclassifications ) - Depreciation ) ) ) - ) Translation adjustments - - - At December 31, 2010, net of accumulated depreciation $ At December 31, 2010: Cost $ Accumulated depreciation - Net carrying amount $ The carrying value of plant and equipment held under finance leases at September 30, 2011 is $-(December 31, 2010: $971,195). 20 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Included in the net carrying value of buildings, plant & equipment, infrastructure and capital assets in progress at 30 September 2011 were amounts of US$0.3 million, US$2.1 million, US$2.2 million and US$0.1 million respectively (December 31, 2010 – capital assets in progress: US$3.01 million) for interest and borrowing costs capitalized for the Phuoc Son plant which was under construction and placed into commercial production on July 1, 2011. 11.Deferred Exploration Expenditure US$ Bong Mieu Gold Mining Company Phuoc Son Gold Company North Borneo Gold Binh Dinh NZ GoldCo Total Cost as at January 1, 2010 - - Additions Cost as at December 31, 2010 Additions Translation adjustments - - ) - ) Cost as at September 30, 2011 US$ Bong Mieu Gold Mining Company Phuoc Son Gold Company North Borneo Gold Binh Dinh NZ Gold Company Total Accumulated amortization as at January 1, 2010 ) ) - - ) Additions ) ) - - ) Accumulated amortization as at December 31, 2010 ) ) - - ) Additions ) ) - - ) Accumulated amortization as at September 30, 2011 ) ) - - ) Net book value as at December 31, 2010 Net book value as at September 30, 2011 Accumulated amortization relates to the Bong Mieu central mine which commenced commercial production on October 1, 2006, the Bong Mieu underground mine which commenced production on April 1, 2009 and the Phuoc Son mine which commenced commercial production on October 1, 2009. 21 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated 12.Deferred Development Expenditure US$ Bong Mieu Gold Mining Company Phuoc Son Gold Company Total Cost as at January 1, 2010 Additions Cost as at December 31, 2010 Additions Cost as at September 30, 2011 Accumulated amortization as at January 1, 2010 ) ) ) Additions ) ) ) Accumulated amortization as at December 31, 2010 ) ) ) Additions ) ) ) Accumulated amortization as at September 30, 2011 ) ) ) Net book value as at December 31, 2010 Net book value as at September 30, 2011 13.Mine Properties US$ Bong Mieu Gold Mining Company Phuoc Son Gold Company North Borneo Gold Binh Dinh NZ Gold Co GR Enmore Total Cost as at January 1, 2010 3,220,670 4,995,064 - - - Additions - - Cost as at September 30, 2011 and December 31, 2010 3,220,670 4,995,064 31,276,437 1,333,333 550,000 Accumulated amortization as at January 1, 2010 ) ) - - - ) Additions ) ) - - - ) Accumulated amortization as at December 31, 2010 ) ) - - - ) Additions ) ) - - - ) Accumulated amortization as at September 30, 2011 ) ) - - - ) Net book value as at December 31, 2010 Net book value as atSeptember 30, 2011 22 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Bong Mieu Gold Property The Company holds an 80 percent interest in the Bong Mieu Gold Project and holds mining and investment licenses covering thirty square kilometres within the Bong Mieu gold property area. The investment license covers three deposits: Bong Mieu Central Gold mine (an open pit), Bong Mieu Underground (an underground deposit) and Bong Mieu East (a potentially open-pit deposit). In 1997, the Company's subsidiary, Formwell Holdings Limited ("FHL"), entered into a joint venture with The Mineral Development Company Limited ("Mideco") and with Mien Trung Industrial Company ("Minco"), a mining company then controlled by the local provincial government to form the Bong Mieu Gold Mining Company ("BMGC").The Company constructed the Bong Mieu Central open pit mine and associated infrastructure in 2005 and 2006, and commercial gold production commenced in the fourth quarter of 2006.The Company placed the Bong Mieu Underground project into production effective April 1, 2009 on substantial completion of the plant installation which enabled commercial production ofBong Mieu Underground to commence.The Company pays the Vietnam Government a royalty equal to three percent of the sales value of gold production in Vietnam from the Bong Mieu Gold Project. Phuoc Son Gold Property The Company holds an 85 percent interest in the Phuoc Son Gold Project with a focus of exploration, development and production of gold and other potential minerals in the specified project area, located in Phuoc Son and Nam Giang districts in the Quang Nam Province. In 2003, the Company's subsidiary, New Vietnam Mining Company ("NVMC"), entered into a joint venture with Minco, a mining company then controlled by the local provincial government, to form the Phuoc Son Gold Company ("PSGC"). PSGC has an investment license on the Phuoc Son property. NVMC's initial interest in PSGC is 85 percent and Minco has a 15 percent interest. After five years, from the end of the period in which PSGC makes a profit for 12 consecutive months, Minco can increase its interest by 15 percent to 30 percent if Minco chooses to acquire such interest from NVMC by paying fair market value. After 20 years, Minco can increase its interest to a total of 50 percent if Minco chooses to acquire such additional 20 percent interest from NVMC by paying fair market value. Fair market value shall be determined by using an independent accounting firm to perform the fair market value assessment and that assessment will be considered final and binding for both parties.If Minco does not proceed on exercising its right of acquisition within three months from the dates of entitled acquisition, Minco will be considered as having waived its right to acquire the interest. The Phuoc Son Gold Property was put into commercial production in the fourth quarter of 2009. Ore mined from Phuoc Son was trucked to the Bong Mieu processing facility under a trucking permit until December 31, 2010. The permit was renewed effective March 15, 2011, however, management decided not to utilize the permit opting instead to stock pile ore for treatment in the new processing plant. The Company pays the Vietnam Government a royalty equal to fifteen percent of the sales value of gold production in Vietnam from the Phuoc Son Gold Project. North Borneo Gold Property During the third and fourth quarters of 2010, the Company purchased an additional combined 25 percent interest in North Borneo Gold Sdn Bhd and in May 2011, the Company acquired an additional 5.48%, taking its effective interest in the Bau Gold Project to 80.53%. The remaining interest is held by the Malaysian mining group, Gladioli Enterprises Sdn Bhd. Pursuant to the Bau Agreement, Olympus is the project operator. The Bau Gold Project comprises consolidated mining and exploration tenements within the historic Bau Goldfield, in Sarawak, East Malaysia. The Company has agreed to acquire a further 13.02 percent from the local Malaysian joint venture partner in three remaining tranches, with final completion in July 2013 which will bring the Company’s effective interest to 93.55%.As a condition of settlement of Tranche 2, the Joint Venture agreement has been revised. The revisions deal with a number of operational and governance matters.Further information about the acquisition can be found in note 9. 23 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated Binh Dinh NZ Gold Property The Company holds an option to acquire a 75 percent development interest in the Tien Thuan Gold Project in Binh Dinh Province, Central Vietnam. The Tien Thuan Gold Project lies some 50 km west of the port city of Quy Nhon in Binh Dinh Province. The Binh Dinh Provincial Government has granted an Investment Certificate to the Olympus subsidiary, Binh Dinh New Zealand Gold Company (“BNG”). Pursuant to the Investment Certificate, Olympus may earn 75 percent equity in the Tien Thuan Project, by funding exploration through to completion of a bankable feasibility study (such funding to be repayable from future profits). Upon reaching a “decision to mine”, project development will be jointly funded on a pro-rata basis. GR Enmore Pty Limited The Company holds a 100 percent interest in the Enmore Gold Project in north western New South Wales, Australia through two exploration licenses covering 290km2 and is earning an 80 percent interest in two exploration licenses covering 35 km2. Capcapo The Company entered a formal joint venture agreement on September 30, 2011 with Abra Mining & Industrial Corporation (“AMIC”), Jabel Corporation (“Jabel”), Kadabra Mining Corporation (a wholly-owned subsidiary of the Company) (“KMC”) and PhilEarth Mining Corporation in respect of the Capcapo Gold Property in the Northern Philippines. Pursuant to the terms of the joint venture agreement, Olympus, in consortium with a Philippine company (in the process of incorporation) controlled by Philippines nationals, has an option to acquire a 60% interest in the Capcapo Gold Project, Northern Philippines, subject to compliance with Philippine foreign ownership laws. Olympus paid to AMIC US$300,000 upon the signing of the joint venture agreement, is required to pay a further US$400,000 upon gaining unencumbered access to the property and may fully exercise its option over three stages of expenditure as follows: STAGE COMMITTED PAYMENT DUE UPON EXPENDITURES COMPLETION OF THE STAGE USD USD Stage 1 Stage 2 Stage 3 N/A In addition, Jabel will be paid a royalty based on the calculation that yields the highest payment; either 3% of the gross value of production from the Capcapo Gold Project or 6% of the annual profit of the joint venture corporation. Finally, Olympus is obligated to make a milestone payment to AMIC consisting of US$2 million plus 2,000,000 common shares of Olympus or common shares having a value of US$5 million, whichever is of lesser value, each time a specific level of mineral reserves is defined or daily production rates are achieved. The joint venture agreement also grants the Company a right of first refusal over a mineral production sharing agreement held by Jabel over the Patok property, also located in Abra Province, Northern Philippines. 14.Cash and Cash Equivalents Cash at banks earns interest at floating rates based on daily bank deposit rates. Short-term deposits are made at call and for less than one month, depending on the immediate cash requirements of the Group, and earn interest at the respective short-term deposit rates. The fair value of cash and short-term deposits at September 30, 2011 and at December 31, 2010 approximates carrying value. 24 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated The Group only deposits cash surpluses with major banks of high quality credit standing. Cash and cash equivalents comprise the following at September 30, 2011 and December 31, 2010: September 30, 2011 December 31, 2010 Cash at banks and on hand $ $ Short-term deposits - Total $ $ 15. Trade and Other Receivables September 30, 2011 December 31, 2010 Trade receivables $ $ Vietnam value-added tax Deposits Other receivables Total $ $ 16. Inventories September 30, 2011 December 31, 2010 Doré bars and gold bullion $ $ Ore in stockpiles Gold in circuit Mine operating supplies and spares Total $ $ 3,150 oz gold were held in inventory pending delivery of principal repayment of the Gold Loan on 30 November, 2011. 17.Other Financial Assets September 30, 2011 December 31, 2010 Prepaid expenses $ $ Prepayments are entered into in the ordinary course of business and are generally utilized within a twelve month period. 25 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated 18.Provisions Asset Retirement Employee Other Total Obligation Entitlements At January 1, 2010 $ Arising during the year Write back of unused provisions - Disposals - Accretion - - Utilization ) At December 31, 2010 Arising during the nine months Write back of unused provisions ) ) ) Disposals - - Accretion Utilization ) At September 30, 2011 $ Comprising: Current 2011 Non-current 2011 - - $ Comprising: Current 2010 Non-current 2010 $ Asset Retirement Obligations In accordance with Vietnamese and Malaysian law, land must be restored to its original condition. The Group recognized $1,580,882 in provisions for this purpose. Because of the long-term nature of the liability, the biggest uncertainty in estimating the provision relates to the costs that will be incurred. The provisions for asset retirement obligations are based on estimated future costs using information available at the date of the consolidated statement of financial position. The provision has been calculated using a discount rate of 6.9%. The rehabilitation is expected to occur progressively over the next5 years. To the extent the actual costs differ from these estimates, adjustments will be recorded and the statement of comprehensive income/(loss) may be impacted. Employee Entitlements Employee entitlements includes the value of excess leave entitlements allocated over the leave taken by the employees of the Group.These amounts are expected to be utilised as the employees either take their accrued leave or receive equivalent benefits upon ceasing employment. Employee entitlements also include provisions for short-term incentive plan benefits. Other Other provisions mainly represents a provision for audit fees that relate to the period but for which the services are generally performed in a future period. 26 OLYMPUS PACIFIC MINERALS INC Notes to Consolidated Financial Statements (Unaudited) September 30, 2011 All dollar amounts are in United States Dollars unless otherwise stated 19. Derivative Financial Liabilities September 30, 2011 December 31, 2010 Gold loan - gold price movements derivative Gold loan vested warrants - conversion option Convertible notes - conversion option Convertible notes vested warrants - conversion option Total $ $ Convertible Notes (Unsecured) Some of the convertible notes outstanding are denominated in Canadian dollars while others are denominated in US dollars and the associated warrants are denominated in Canadian dollars.The functional reporting currency of the Company is US dollars.As the exercise price of the stock underlying the warrants and conversion feature of the convertible notes denominated in Canadian dollars is not denominated in the Company’s functional currency, the contractual obligations arising from the warrants and conversion feature meet the definition of derivatives under IFRS. They are re-valued at each reporting date using the Black-Scholes model for the warrants and a binomial option pricing model for the conversion option, with any change in valuation being recognized in the statement of comprehensive income/(loss). 8% Redeemable Promissory Notes (Gold Loan) The gold loan was issued in US$10,000 units, bears interest at 8 percent per annum and is payable semi-annually in arrears. The Gold Loan initially obligates the Company to deliver (subject to adjustment) an aggregate of approximately 24,400 ounces of gold (at US$900 per ounce). The Gold Loan matures on May 31, 2013, and requires various quantities of gold to be delivered at regular six monthly intervals leading up to the maturity date.The amount of gold that must be delivered is established by reference to a Gold Price Participation Arrangement (“GPPA”). Under certain conditions, the GPPA allows the Company to proportionally reduce the quantity of gold it has to deposit in trust. For gold prices between US$900 and US$1,200 per ounce, payment volumes are altered so that the Company’s US dollar repayment obligation to repay the loans will not be affected by any changes in gold prices.However, volumes of gold payments are frozen if the price of gold falls below US$900 (the Company being protected from having to deliver more gold) or exceeds US$1,200 per ounce (the Company then being forced to give away a capped volume and thus value to the note holders) so in option terms the Company has a written put when gold prices are below US$900 per ounce and written call option when they are above US$1,200 per ounce. The call option and put option features of the Gold Loan are re-valued at each reporting date using the Black 76 variant of the Black-Scholes option pricing model, with each gold deposit date (May 31 and November 30 each year) valued as a separate option in accordance with the criteria noted above. The call option component of the gold note, a derivative liability of the Company, has a value of US$6,523,000 at September 30, 2011 (US$4,846,000 as at December 31, 2010). Inputs used when valuing the call option components of the Gold Loan are: September 30, 2011
